Exhibit 10.1

CONSULTING AGREEMENT

This Agreement (this “Agreement”) is made and entered into effective as of
December 23, 2011 (the “Effective Date”), by and between Navarre Corporation, a
Minnesota corporation (the “Company”), and Golden Rule Advisors, L.L.C., a Texas
limited liability company (the “Consultant”).

WITNESSETH

WHEREAS, the Company desires to retain the Consultant to render strategic
planning and other advisory services to the Company in connection with its
strategic planning activities on the terms and conditions set forth in this
Agreement, and the Consultant desires to be retained by the Company on such
terms and conditions;

AND WHEREAS, the Consultant desires to provide services to the Company;

NOW, THEREFORE, for and in consideration of the foregoing premises and of the
mutual covenants and undertakings contained herein, and for such other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:

ARTICLE I

PERFORMANCE OF SERVICES

1.01 Engagement and Duties. The Company and the Consultant hereby agree that
during the Term (defined below), the Consultant shall, on a non-exclusive basis,
provide advisory services to the Company, as the Company may define such
services from time to time.

1.02 Manner of Performance. The Consultant shall at all times perform all
services and duties that may be required of and from the Consultant pursuant to
the terms hereof. The Consultant may use any ethical and lawful means necessary
and appropriate to perform its obligations under this Agreement. The Consultant
agrees to comply in full with all applicable laws, rules and regulations.
Consultant shall not be entitled to subcontract any of his obligations hereunder
without the Company’s prior written approval.

1.03 Term. The initial term of this Agreement is for a period of three (3) full
months and any beginning partial month commencing on the Effective Date. The
initial term and any renewal term, as provided for below, are individually and
collectively referred to as the “Term.” After the initial or then current Term,
this Agreement shall be automatically renewed for successive one (1) month
periods. Either party may terminate this Agreement at any time for any or no
reason by providing written notice of such termination to the other party.

1.04 Consideration. Subject to the limitations set forth in Section 1.06 herein,
in consideration for performance of its services hereunder, the Consultant shall
be paid a fee of $200.00 per hour if the Consultant works less than five
(5) hours in any day, OR $1,000.00 per day if the Consultant works more than
five (5) hours in any day. These fees will be payable in arrears on a monthly
basis, and the Company will mail a check to the Consultant within five
(5) business days of the Company’s receipt of an invoice from the Consultant
that includes a schedule of the time the Consultant worked for the Company
during the prior month, subject to the Company’s review of the information
reflected in such invoice and its agreement therewith. The Consultant may
deliver its invoice to the Company via U.S. mail, email, facsimile or delivery.
Such invoices shall contain, for each day on which the Consultant worked for the
Company, a description of the number of hours worked on such day and a summary
of the work performed during such time.

 

Page 1 of 6



--------------------------------------------------------------------------------

1.05 Expenses. Subject to the limitations set forth in Section 1.06 herein, the
Company shall reimburse the Consultant for all reasonable travel and lodging
expenses and other related expenses incurred by the Consultant in furtherance of
the provision of its services to the Company hereunder within thirty (30) days
following the delivery of an accounting of such expenses by Consultant to the
Company, provided that any such expenses in excess of one-thousand dollars
($1,000) individually, or any amounts in excess of five thousand dollars
($5,000) during any monthly period during the Term, must be approved in advance
by the Company.

1.06 Limitation on Consideration and Expense Reimbursement. Notwithstanding
anything to the contrary contained herein, the aggregate amount of any
consideration payable pursuant to Section 1.04 of this Agreement and any expense
reimbursement payable pursuant to Section 1.05 of this Agreement shall not
exceed $120,000 during any twelve month period.

1.07 Independent Contractor Status. The Company and the Consultant hereby agree
that the Company is retaining the Consultant in the capacity of an independent
contractor and not as an employee or agent of the Company or any of its
affiliates. The Consultant stipulates and agrees that it shall not be authorized
at any time to execute any transaction on behalf of the Company. The Company and
the Consultant further agree that nothing in this Agreement shall create, or
shall be construed as creating, any form of Company, joint venture,
employer-employee relationship, or other affiliation that would operate to
permit the Consultant to bind the Company or any of its affiliates with respect
to any matter or would cause the Company or any of its affiliates to be liable
for any action of the Consultant, and each party hereto agrees that it will not
represent to any third party that the Consultant’s engagement by the Company
hereunder is in any capacity other than as an independent contractor. The
Consultant stipulates and agrees that it will not be eligible for any employment
benefits from the Company during the Term of this Agreement. To the extent the
Consultant employs others in providing services under this Agreement, the
Consultant agrees to comply with all applicable workers’ compensation laws, to
provide satisfactory evidence of such compliance to the Company on request, and
to indemnify and hold harmless the Company from any liability or obligation in
connection therewith. THE CONSULTANT SHALL NOT BE CONSIDERED UNDER THE
PROVISIONS OF THIS AGREEMENT OR OTHERWISE AS HAVING THE STATUS OF AN EMPLOYEE OF
THE COMPANY OR ANY OF ITS AFFILIATES, OR AS BEING ENTITLED TO PARTICIPATE IN ANY
LIFE, ACCIDENT, OR HEALTH INSURANCE PLANS, PENSION, STOCK, THRIFT OR PROFIT
SHARING PLANS, WORKER’S COMPENSATION BENEFITS, VACATION/SICK LEAVE BENEFITS, OR
ANY SIMILAR BENEFITS WHICH MAY BE PROVIDED BY THE COMPANY FOR ITS EMPLOYEES AND
CONSULTANT HEREBY EXPRESSLY WAIVES ANY SUCH ENTITLEMENT, IF SUCH ENTITLEMENT
EXISTS OR IS DEEMED TO EXIST.

1.08 Taxes and Withholding. The Consultant hereby acknowledges and agrees that,
as an independent contractor, it is legally required to determine and pay its
own estimated federal income taxes, FICA (including FICA-matching), and all
applicable federal and state payroll, excise, workman’s compensation, and other
withholdings. The Consultant shall indemnify and hold the Company harmless from
and against, and shall defend the Company against, any and all losses, damages,
claims, costs, penalties, liabilities and expenses arising out or incurred
because of, incident to, or otherwise with respect to any such taxes.

 

Page 2 of 6



--------------------------------------------------------------------------------

1.09 Confidentiality. For the purposes of this Agreement, Confidential
Information shall mean and collectively include: all proprietary information
relating to the business, plans and/or technology of the Company including, but
not limited to technical information including inventions, methods, plans,
processes, specifications, characteristics, assays, raw data, records,
databases, formulations, equipment design, know-how, experience, and trade
secrets; developmental, marketing, sales, customer, supplier, consulting
relationship information, operating, performance, and cost information; computer
programming techniques whether in tangible or intangible form, and all record
bearing media containing or disclosing the foregoing information and techniques
including, written business plans, patents and patent applications, grant
applications, notes, and memoranda, whether in writing or presented, stored or
maintained in or by electronic, magnetic, or other means.

(a) Exclusions to Confidentiality. Notwithstanding the foregoing, the term
“Confidential Information” shall not include any information which: (a) can be
demonstrated to have been in the public domain or was publicly known or
available prior to the date of the disclosure to Consultant; (b) can be
demonstrated to have been rightfully in the possession of Consultant prior to
the disclosure of such information to Consultant by the Company; (c) becomes
part of the public domain or publicly known or available by publication or
otherwise, not due to any unauthorized act or omission on the part of
Consultant; or (d) is supplied to Consultant by a third party without binder of
secrecy, so long as that such third party has no obligation to the Company or
any of its affiliated companies to maintain such information in confidence.

(b) Non-Disclosure to Third Parties. Except as required by Consultant’s duties,
Consultant shall not, at any time now or in the future, directly or indirectly,
use, publish, disseminate or otherwise disclose any Confidential Information to
any third party without the prior written consent of the Company.

(c) Documents, etc. All documents, diskettes, tapes, procedural manuals, guides,
specifications, plans, drawings, designs and similar materials, lists of
present, past or prospective customers, customer proposals, invitations to
submit proposals, price lists and data relating to the pricing of the Company’
products and services, records, notebooks and all other materials containing
Confidential Information (including all copies and reproductions thereof), that
come into Consultant’s possession or control by reason of Consultant’s
performance of the relationship, whether prepared by Consultant or others:
(a) are the property of the Company, (b) will not be used by Consultant in any
way other than in connection with the performance of its duties, (c) will not be
provided or shown to any third party by Consultant, and (d) at the termination
(for whatever reason), of Consultant’s relationship with the Company, will be
left with, or forthwith returned by Consultant to the Company or destroyed by
the Consultant.

1.10 Ownership of Results.

(a) Assignment of Inventions. Consultant shall promptly make full written
disclosure to the Company, shall hold in trust for the sole right and benefit of
the Company, and hereby assigns, transfers and conveys to the Company, or its
designee, all of Consultant’s worldwide right, title and interest in and to any
and all inventions, original works of authorship, findings, conclusions, data,
discoveries, developments, concepts, improvements, trade secrets, techniques,
processes and know-how, whether or not patentable or registrable under patent,
copyright or similar laws, that Consultant may solely or jointly conceive,
develop or reduce to practice, or cause to be conceived, developed or reduced to
practice, in the performance of the services or duties hereunder or that result,
to any extent, from use of the Company’s premises or property (collectively, the
“Inventions”), including any and all moral rights and intellectual property
rights inherent therein and appurtenant thereto, including, but not limited to,
all patent rights, copyrights, trademarks, know-how and trade secrets and the
rights to apply for the same (collectively, “Intellectual Property Rights”).
Consultant further acknowledges and agrees that all original works of authorship
that are made by Consultant (solely or jointly with others) in the performance
of the services

 

Page 3 of 6



--------------------------------------------------------------------------------

or duties hereunder (a “Work”) and that are protectable by copyright are “works
made for hire,” as that term is defined in the United States Copyright Act.
However, to the extent that any Work may not, by operation of any applicable
law, be a work made for hire, Consultant hereby assigns, transfers and conveys
to the Company all of Consultant’s worldwide right, title and interest in and to
such Work, including all Intellectual Property Rights relating thereto.

(b) Further Assurances. Upon the request and at the expense of the Company,
Consultant shall execute and deliver any and all instruments and documents and
take such other acts as may be necessary or desirable to document the assignment
and transfer described in Section 1.09(a) or to enable the Company to secure its
rights in the Inventions, Works and Intellectual Property Rights relating
thereto in any and all jurisdictions, or to apply for, prosecute and enforce
Intellectual Property Rights in any and all jurisdictions with respect to any
Inventions or Works, or to obtain any extension, validation, re-issue,
continuance or renewal of any such Intellectual Property Right. Without limiting
the foregoing, Consultant shall disclose to the Company all pertinent
information and data with respect thereto and shall execute all applications,
specifications, oaths and all other instruments which the Company deems
necessary in order to apply for and obtain such rights and in order to assign
and convey to the Company the sole and exclusive right, title and interest in
and to such Inventions, Works and any Intellectual Property Rights relating
thereto. If the Company is unable for any other reason to secure Consultant’s
signature to apply for or to pursue any application for any United States or
foreign patent, trademark, copyright or other registration covering Inventions
or Works assigned to the Company hereunder, then Consultant hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as Consultant’s agent and attorney in fact, to act for and in Consultant’s
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of letters
patent or trademark, copyright or other registrations thereon with the same
legal force and effect as if executed by Consultant.

1.11 Other Activities of the Consultant. The Company acknowledges that the
Consultant and its Member are not required to perform the services described
herein as their sole and exclusive function. The Consultant and its Member may
engage in other business activities including other consulting engagements
and/or employment during the Term of this Agreement; provided, that Consultant
shall not enter into any agreement that is in conflict with, or that would
prohibit or impair the performance of, Consultant’s obligations under this
Agreement in accordance with its terms. The Consultant represents and warrants
that Consultant is not a party to any existing agreement that would prevent
Consultant from entering into and performing its obligations under this
Agreement in accordance with its terms.

1.12 Limitation of Liability; Indemnification. Neither the Consultant nor its
Member shall be liable to the Company for any loss incurred in the performance
of its services hereunder unless caused by the Consultant’s gross negligence or
willful misconduct. The Company agrees, at its sole defense, to indemnify and
defend the Consultant and its Member from and against any damages, claims or
suits by third parties against the Consultant or its Member arising from the
performance of the Consultant’s services hereunder unless caused by the
Consultant’s or its Member’s gross negligence or willful misconduct.

ARTICLE II

MISCELLANEOUS

2.01 Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under any present or future law, and if the rights or
obligations of either of the parties hereto would not be materially and
adversely affected thereby, (a) such provisions shall be fully

 

Page 4 of 6



--------------------------------------------------------------------------------

severable; (b) this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provisions had never comprised a part hereof;
(c) the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid, or unenforceable
provision or by its severance; (d) in lieu of such illegal, invalid, or
unenforceable provision, there shall be added automatically as a part of this
Agreement a legal, valid, and enforceable provision as similar in terms to such
illegal, invalid, or unenforceable provision as may be possible.

2.02 Number and Gender of Words. Any references herein to the masculine gender,
or to the masculine form of any noun, adjective, or possessive, shall be
construed to include the feminine or neuter gender and form, and vice versa.
Additionally, whenever used herein, the singular number shall include the
plural, and the plural number shall include the singular.

2.03 Headings. The headings contained in this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning of any of the
provisions contained herein.

2.04 Governing Law; Venue. This Agreement and the rights and obligations of the
parties hereunder will be governed by the laws of the State of Minnesota,
without regard to its choice of law provisions. The parties agree that the state
or federal courts located in Hennepin County, Minnesota have sole and exclusive
jurisdiction and venue over any action relating to this Agreement and the
parties hereby consent to the jurisdiction of such courts.

2.05 Legal Remedies; Specific Performance. The parties to this Agreement
understand and agree that it may be impossible to measure in money the damages
that may accrue to a party to this Agreement or to its heirs, personal
representatives, or assigns by reason of a failure to perform any of the
obligations set forth in this Agreement, and that any such money damages could
be an insufficient remedy for such failure of performance. Therefore, each party
hereto hereby consents to be subject to the remedy of specific performance of
any provision of this Agreement if such party shall have been found to be in
violation of such provision by any court of competent jurisdiction. If any party
or its heirs, personal representatives, or assigns institute any action or
proceeding to specifically enforce the provisions of this Agreement, any person
against whom such action or proceeding is brought hereby waives the claim or
defense in such action or proceeding that such party has an adequate remedy at
law, and such person shall not urge in any such action or proceeding a claim or
defense that such remedy at law exists.

2.06 Inurement; Assignment. All of the terms and provisions of this Agreement
shall be binding upon and inure to the benefit and be enforceable by the
respective heirs, representatives, successors (including any successor as a
result of a merger or similar reorganization) and assigns of the parties hereto.
No party may assign its rights or delegate its obligations under this Agreement
to any other person without the prior written consent of the other party hereto.

2.07 Notices. Any notice or other communication required or permitted to be
given hereunder shall be in writing and shall be sent by first class U.S. mail,
email or facsimile transmission, or delivered by hand by party to the other. In
the case of notice given by U.S. mail, such notice be deemed to be given and
received three business days after the time of certification thereof, in the
case of notice so given by overnight delivery service, on the date of actual
delivery, and, in the case of notice so given by email, facsimile transmission
or personal delivery, on the date of actual transmission or, as the case may be,
personal delivery.

2.08 Waivers. No waiver of any provision or condition of this Agreement shall be
valid unless executed in writing and signed by the party to be bound thereby,
and then only to the extent specified in such waiver. No waiver of any provision
or condition of this Agreement shall be construed as a waiver of any other
provision or condition of this Agreement, and no present waiver of any provision
or condition of this Agreement shall be construed as a future waiver of such
provision or condition.

 

Page 5 of 6



--------------------------------------------------------------------------------

2.09 Amendment. This Agreement may be amended only by the unanimous written
consent of the parties hereto.

2.10 Entire Agreement. This Agreement contains the entire understanding between
the parties hereto concerning the subject matter contained herein. There are no
representations, agreements, arrangements, or understandings, oral or written,
between or among the parties hereto relating to the subject matter of this
Agreement that are not fully expressed herein.

2.11 Construction of Agreement. Each party and its counsel have participated
fully in the review and revision of this Agreement. Any rule of construction to
the effect that ambiguities are to be resolved against the drafting party shall
not apply in the interpretation of this Agreement.

2.12 Execution. Each party to this Agreement hereby represents and warrants to
the other parties hereto that such party has full power and capacity to execute,
deliver, and perform this Agreement, which has been duly executed and delivered
by, and which evidences the valid and binding obligation of, such party
enforceable in accordance with its terms subject to applicable liquidation,
conservatorship, bankruptcy, insolvency, reorganization, or similar laws
affecting the enforcement of creditor’s right’s from time to time in effect and
to general principles of equity.

2.13 Multiple Counterparts. This Agreement may be executed in multiple
counterparts, including by facsimile signature, each of which shall be deemed to
be an original, but all of which together shall constitute one and the same
instrument.

IN WITNESS WHEREOF, the parties to this Agreement have set their respective
hands as of the Effective Date.

 

THE COMPANY: NAVARRE CORPORATION By:      

Ryan Urness

General Counsel and Secretary

 

THE CONSULTANT: GOLDEN RULE ADVISORS, L.L.C. By:      

Brad Shisler

Member

 

Page 6 of 6